Nunez, J. (dissenting).
I agree with Special Term that the written partnership agreement providing for the assignment of partners’ shares to members of their immediate families without the consent of the other partners is ambiguous and that there is a triable issue as to intent. The agreement being ambiguous, construction is a mixed question of law and fact and resolution thereof to determine the parties’ intent should await a trial. (Kenyon v Knights Templar & Masonic Mut. Aid Assn., 122 NY 247, 254; Lachs v Fidelity & Cas. Co. of N. Y., 306 NY 357, 364; Dowdle v Richards, 2 AD2d 486, 493.) Summary judgment was properly denied both parties. I would affirm.
Stevens, P. J., Kupferman and Murphy, JJ., concur with Tilzer, J.; Nunez, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on July 16, 1975, modified, on the law, to grant summary judgment in favor of the defendants to the extent of declaring that the partnership agreement does not permit entry into the partnership of new partners, including adult children of the partners who have reached their majority, without consent of all the partners; that the plaintiffs, pursuant to the terms of the agreement, had the right to assign their interests to their adult children but that such children, i.e., Daniel Rapoport and Kalia Shalleck, have not become partners but only have the rights of assignees to receive a share of the partnership income and profits of their assignors; that the amended partnership certificate filed with the County Clerk’s office on or about January 14, 1975 indicating the additional partners, i.e., Daniel Rapoport and Kalia Shalleck, was improper and should be restated to eliminate those names as partners, and as so modified the order is affirmed, without costs and without disbursements.